UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 4)* EDAC TECHNOLOGIES CORPORATION (Name of Issuer) COMMON STOCK, $0.0 (Title of Class of Securities) (CUSIP Number) Dominick A. Pagano President and Chief Executive Officer EDAC Technologies Corporation 1806 New Britain Avenue, Farmington, Connecticut 06032 (860) 677-2603 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) OCTOBER 1, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisitionthat is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of the cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSON Dominick A. Pagano 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.5% 14 TYPE OF REPORTING PERSON IN Page 2 of 4 This Amendment No. 4 (the “Fourth Amendment”) amends the initial statement on Schedule 13D ("Schedule 13D") filed by Dominick A. Pagano on November 21, 2008, the First Amendment filed by Dominick A. Pagano on October 6, 2009, the Second Amendment filed by Dominick A. Pagano on October 5, 2010 and the Third Amendment filed by Dominick A. Pagano on October 3, 2011 with respect to the common stock, par value $0.0025 per share (the "Common Stock"), of EDAC Technologies Corporation, a Wisconsin corporation (the "Issuer").The purpose of this Fourth Amendment is to report a change in the number of shares of Common Stock beneficially owned by Mr. Pagano. ITEM 5.
